Ogden, J.
At the March term, 1869, of the District Court for Panola county, the appellant in this case was, with others, indicted for wilfully and maliciously tearing down and removing from the land of Taylor Ball, one house of the value of one hundred dollars, and at the April term of said court appellant claimed and obtained a severance from his co-defendants. He was placed upon trial, tried and convicted, and from the judgment of that court he has taken this appeal. On the trial, below, defendant’s counsel moved to quash the indictment for several reasons, which motion was overruled by the court, and we think there is no legal objection to the ruling. It was sufficient for the State to allege and prove that the land was not defendant’s, hut the property of Taylor Ball, and that the defendant entered upon the land and committed the offense charged; and it was a matter of defense to have proven that the land belonged to another person, and that he entered the premises and took down the house as charged, with the consent of the owner. (11 Texas, 868.) But in this case the ’ State proved, not only the ownership and possession of the property to be in Taylor Ball, but that he forbade the removal of the house. We think the charge of the court on trial of the case in strict conformity with the law as applicable to the facts pi’oven. The questions' raised in the bills of exceptions and assignment of errors, if correctly settled, would be determined adversely to the defendant.
It is believed that the fact that defendant built .the house which he is charged with pulling- down, or that the wife of defendant *612claimed an interest in the land on which the house was built, would in no wise excuse the criminal act of which he was convicted, since both the title and possession were in Taylor Ball.
If appellant or his wife had any right to the house or land, the courts of the country were open to them, in which to assert and maintain those rights; but as appellant has chosen to take the execution of law and justice, as he understands them, into his own hands, in violation of the rights of others, he ought to be assured that the courts will be sustained in bringing him to certain and deserved punishment. The judgment of the district court is therefore in all things affirmed.
Affirmed.